Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rim member “including a first portion at least part of which is adapted to be attached to an axle in use” as set forth in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference character “10” does not denote an “inner aperture”, nor does reference character “12” denote an “outer aperture” in Figure 4. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification lacks headings as required (see section 5 below).  
	Reference character “8” is incorrectly described as a “wheel rim”; however, it actually appears to denote a disc portion of the wheel. A “rim” is ONLY the portion of a wheel on which a tire is mounted.
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 15-16, 18-19, 22-24, 28, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “which depend from”, due to the fact that this phrase does not describe any actual physical structure of the invention.
	Claim 4 is also indefinite due to the fact that the phase “an airless or non-pneumatic tyre” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “airless or non-pneumatic tyre” set forth in claim 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 6 is indefinite due to the fact that it is unclear how the one or more formations of the first portion are “for attachment to a vehicle axis”, given the fact that an “axis” is not a physical element.
	Claim 8 is indefinite due to the fact that it is unclear what element is being referred to by the phrase “the same” in line 2.
	Claim 15 is indefinite due to the fact that the phrase “a tyre” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tyre” set forth in claim 15 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 28 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the outer tyre is “moulded around the harder inner”.
	Claims 18-19 are indefinite due to the fact that it is unclear what is actually being claimed by the use of the term “depend”, due to the fact that this term does not describe any actual physical structure of the invention.
	Claim 36 is indefinite due to the fact that it is unclear that elements of the invention are being referred to by the term “they” in line 3.
	Claim 36 is further indefinite due to the fact that the phrase “a tyre” in line 4 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tyre” set forth in claim 36 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Some non-limiting examples include the phrase “which depend from” and usage of the term “depend” when discussing the location of one element with respect to another.

Claims 16 and 22-24 recites the limitation "rib portions" in line 2, 2-3, 3, and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
The term “relatively” in claim 28 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim 28 recites the limitation "the harder inner" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claims 35-36 recite the limitation "the inner tyre" and "the tyre inner" in line 1.  There is insufficient antecedent basis for this/these limitation(s) in the claim. This/these limitation(s) has/have not been previously set forth in the claims.

Claim 36 recites the limitation "the end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, 15-16, 18-20, and 22-24, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krantz (7,878,600). Krantz shows a wheel having all of the features as set forth in the above claims.
	Per claims 1-2, Krantz shows a wheel 100 having a “rim member” 105 on which is non-pneumatic tire 110 is mounted, and at least one locking/retaining member 115. The rim member 105 includes a first portion (namely the planar end portion with apertures 138) adapted to be attached to an axle. At least part of the locking member 115 detachably connects with at least part of the first portion of the rim member 105 to retain the tyre 110 in position on the rim member 105. 
	Per claim 4, the rim member 105 includes a plurality of second portions 135 that engage the tyre 110. 
	Per claim 6, the first portion includes one or more formations, including a plurality of apertures 138, through which the rim member 105 can be attached to an axle. 
	Per claim 8, the first portion includes formations, including a plurality of apertures 138, for attaching the locking member 115 thereto.
	Per claims 15-16, the second portion 138 is a substantially cylindrical surface, forming a plurality of ribs, on which the tyre 110 is mounted and engaged.
	Per claims 18-19, the second portion 135 “depend substantially inwardly” from the first portion of the rim member 105 (as evidenced by grooves 130). The grooves 130 are parallel the axis. 
	Per claims 20 and 22-23, the rim member 105 defines a support portion (namely the outer circumferential surface of the second portion 135) that is a ring. The support portion is attached to the second portion 135 a spaced distance (i.e. the depth of the grooves 130) from the first portion. 
	Per claim 24, a polymeric overmoulding (i.e. tyre 110) engages the ribs of the second portion 135.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-28 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz as applied to claims 1-2, 4, 6, 8, 15-16, 18-20, and 22-24 above, and further in view of Wittkopp (2,083,766). Krantz discloses the use of a polyurethane tyre 110. However, Krantz does not show the use of both an overmoulding and a tyre mounted on the rim member, with the overmoulding being formed of a material having a greater hardness than the material of the tyre. 
	Wittkopp teaches the use of a tire 6 mounted on a rim member 5 with an overmoulding 40 therebetween (Figure 12). The overmoulding 40 is formed of a material having a greater hardness than that of the tyre 6. The overmoulding 40 includes a plurality of ridges that correspond to complementary parts of the rim member 5, and are wedge shaped. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel assembly of Krantz with an overmoulding or inner tire interposed between the tyre and rim member, for the purpose of reinforcing the interface between the tyre and rim, thus preventing wear and/or relative movement therebetween.
	Krantz as modified by Wittkopp does not disclose the overmoulding/inner tyre (taught by Wittkopp) being formed of a polymer having a hardness greater than that of the polyurethane tyre. However, it would have been obvious to one of ordinary skill in the art to form the overmoulding/inner tyre from a polymer (rather than the metal disclosed by Wittkopp) as a substitute equivalent material, for the purpose of reducing weight of the wheel assembly. 

Allowable Subject Matter
Claims 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel and tire mounting features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON R BELLINGER/Primary Examiner, Art Unit 3617